                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-CV-80766-RAR

KRISTOPHER STRANGE,
JULIO RUIZ, RICHARD SHIELDS,
and ANTHONY STEWART,

       Plaintiffs,

v.

AIRCRAFT DEMOLITION, INC. and
RALPH GIORDANO,

      Defendants.
__________________________________________/

     ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

       THIS CAUSE comes before the Court on Magistrate Judge Bruce E. Reinhart’s Report

and Recommendation (“Report”) [ECF No. 19]. The Report recommends that the Court grant

Defendants’ Motion to Dismiss the Complaint (“Motion”) [ECF No. 4]. See Report at 1, 8.

Plaintiffs timely filed an Objection to the Report (“Objection”) [ECF No. 20] on July 8, 2021. The

Court being fully advised in the premises, it is hereby

       ORDERED AND ADJUDGED that the Report [ECF No. 19] is AFFIRMED AND

ADOPTED as explained herein.

                                      LEGAL STANDARD

       This Court reviews de novo the determination of any disputed portions of the Magistrate

Judge’s Report. United States v. Powell, 628 F.3d 1254, 1256 (11th Cir. 2010). Any portions of

the Report to which no specific objection is made are reviewed only for clear error. Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). A proper objection “identifie[s] specific

findings set forth in the [Report] and articulate[s] a legal ground for objection.” Leatherwood v.
Anna’s Linens Co., 384 F. App’x 853, 857 (11th Cir. 2010) (alterations and emphasis added;

citations omitted).

                                           ANALYSIS

       Upon careful consideration of the record, including the Report and Plaintiffs’ Objection

thereto, the Court overrules the Objection and adopts the Report. The Report recommends that

this case be dismissed for lack of standing because Plaintiffs were fully compensated for their

overtime wages and liquidated damages before the Complaint was filed. See Report at 1, 5.

Therefore, there was no live case or controversy when this action was initiated. Id. Plaintiffs

argue that standing does exist here because the “remedy for an FLSA violation is not just an award

of damages but an award of damages plus a judgment.” Obj. at 3. (emphasis in original). But

Plaintiffs completely miss the mark—as Magistrate Judge Reinhart notes in his Report, there was

no injury-in-fact at the time of filing because Plaintiffs were fully compensated before this action

was filed. See Report at 5 (citing Cherenfant v. Carb/Americas, Inc., No. 05-61256, 2006 WL

8432171, at *5 (S.D. Fla. May 3, 2006) (“[Attorney] fees are part of the damages to which a

prevailing FLSA plaintiff is entitled, and which attach to a meritorious FLSA action as soon as it

is commenced.” (emphasis added))). And, given the absence of an injury-in-fact, the Report was

correct to conclude that this Court is without subject matter jurisdiction. See Lujan v. Def.’s of

Wildlife, 504 U.S. 555, 560 (1992) (describing the standing inquiry’s “irreducible constitutional

minimum” as requiring an injury-in-fact, that is fairly traceable to a defendant’s challenged

conduct, and is likely to be redressed by a favorable judicial decision).

       Notably, the purpose of the FLSA’s fee provision is “to insure effective access to the

judicial process by providing attorney fees for prevailing plaintiffs with wage and hour

grievances.” United Slate, Tile and Composition Roofers, Damp and Waterproof Workers Ass’n,



                                            Page 2 of 4
Local 307 v. G & M Roofing and Sheet Metal Co., Inc., 732 F.2d 495, 502 (6th Cir. 1984). Here,

the Court agrees with Magistrate Judge Reinhart’s detailed and well-reasoned finding that—based

on Plaintiffs’ own Complaint—there can be no live wage and hour grievance where Plaintiffs were

fully compensated before filing this suit.          1
                                                        Contrary to Plaintiffs’ counsel’s erroneous

interpretation of the FLSA, prior to litigation, employers may be able to moot an FLSA claim and

thus deter a lawsuit for damages and fees by paying the full wages and liquidated damages

allegedly owed. That is exactly what Defendants did here, and Plaintiffs’ counsel cannot invoke

the FLSA fee provision to manufacture standing in this matter.

        At bottom, Plaintiffs have been paid what they were owed—they have no concrete harm

that this Court can redress, and this action must be dismissed for lack of subject matter jurisdiction.

The Objection simply rehashes previous arguments and does not provide a basis for rejecting the

Report, which correctly addresses the issues presented. Further, the Court has examined the

authorities cited in Plaintiffs’ Objection and notes that all of them are inapplicable and factually

distinguishable. See, e.g., Obj. at 3 (citing Wolff v. Royal Am. Mgmt., 545 F. App’x 791 (11th Cir.

2013)). For instance, Plaintiffs’ reliance on the Eleventh Circuit’s unpublished per curiam opinion

in Wolff is misplaced. In Wolff, the court determined that, because the defendant did not present

the plaintiff with a Rule 68 offer of judgment in addition to a cash settlement, it had not offered

her complete relief and thus her FLSA claims were not moot. Id. The facts in Wolff render that

case inapposite because it involved exclusively post-suit conduct whereas the instant action


1
  Plaintiffs also object to Magistrate Judge Reinhart’s purported “findings of fact” based on their assertion
that the Report relies on information outside the Complaint—namely that the Report mentions Plaintiffs
“made numerous attempts to include a reasonable attorney’s fee in the pre-suit resolution of the case, but
the fee demand by Plaintiffs’ counsel was at all times excessive,” [ECF No. 19 at 2]. See Obj. at 1. The
Court finds that said objection has no bearing on the analysis in the Report; such statements were simply
included by Magistrate Judge Reinhart for background purposes. Because the Court finds that the
statements do not constitute factual findings and are therefore irrelevant to the disposition of the Motion,
this “factual” objection is overruled.

                                                Page 3 of 4
involves a full payment of wages and liquidated damages pre-suit. Despite Plaintiffs’ attempts to

reframe the facts, the instant action is not a compromised suit and therefore Plaintiffs’ lengthy

analysis of judgments under the FLSA framework has no bearing on this case.

                                        CONCLUSION

       For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

       1. The Report [ECF No. 19] is AFFIRMED AND ADOPTED.

       2. Plaintiffs’ Objection [ECF No. 20] is OVERRULED.

       3. This action is DISMISSED without prejudice. The Clerk is instructed to CLOSE this

           case. Any pending motions are DENIED AS MOOT.

       DONE AND ORDERED in Fort Lauderdale, Florida, this 14th day of July, 2021.




                                            ________________________________
                                            RODOLFO A. RUIZ II
                                            UNITED STATES DISTRICT JUDGE



cc:    Magistrate Judge Bruce E. Reinhart
       counsel of record




                                          Page 4 of 4
